El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
La denuncia presentada en este caso, que es uno de aco-metimiento y agresión con circunstancias agravantes, impu-taba substaneialmente el becho de que el acusado Andrés Galarza, ilegal y voluntariamente acometió y agredió al niño Bamón Alpnzo, dándole con el pie en una pierna y causándole con esto sti fractura. La prueba revela que en el corral de una escuela en Bayamón, uno de los niños de escuela que babía en un grupo tiró un chupón de china al acusado que era otro muchacho de escuela que recientemente había ingresado en la misma. Incomodado por este hecho el acusado, se dirigió al sitio donde estaba el grupo y dió una bofetada a uno *362de ellos por lo que el niño con quien se realizó el acometi-miento cayó al parecer contra nna palma, se deslizó al suelo y rompió su pierna.
El error principal que lia sido alegado en esta apelación se refiere al desacuerdo en que está la denuncia con la prueba. Tanto el agresor como el mucñacbo acometido eran niños de escuela y el hecho específico constitutivo de agravante, es el haberse causado una herida grave al perjudicado.
Es un principio general de la ley criminal, que cuando se alega que un homicidio o acometimiento ha tenido lugar con un instrumento particular, deberá probarse el ataque según fué alegado. 21 Cyc. 873; 2 R. C. L., título “Acometimiento y agresión,” parrafo 48; 10 Encyclopædia of Pleading & Practice, 128; Commonwealth v. McAfee, 108 Mass. 458; 11 A. R. 383; Jones v. State, 62 S. W. 758; Wilson v. State, 60 So. 983; State of Louisiana v. Braxton, Jr., 47 La. Ann. 158. Si en cambio se describe un golpe causado con determinado instrumento, como con un arma de fuego o cuchillo, si se alega que fué con arma de fuego puede probarse un revólver y si se alegara un cuchillo, cualquier otro instrumento cortante parecido. Elliot v. State, 111 Pac. 820; Shelton v. State, 100 S. W. Rep. 955; Gipe v. The State, 165 Ind. 433, y casos arriba citados. O como dice la corte de Indiana en el caso de Gipe v. The State, supra, la prueba debe estar en armonía con la alegación en síl parte substancial y carácter genérico.
Se ha resuelto uniformemente que existe desacuerdo al alegar un daño producido por un golpe y luego probar un daño que sobreviene de una caída como consecuencia del golpe. Helmerking v. Commonwealth, 37 S. W. Rep. 264; Koser v. People, 224 Ill. 206; State v. Reed, 55 S. W. Rep. 278; State v. Jenkins, 94 A. D. 135; State v. Lowber, 1 Houston Crim. Rep. 324. Tal vez si en algunos casos la alegación de un puntapié podría estar sostenida por la prueba de una bofe-tada, cuando el daño es el resultado directo del puntapié o del golpe, pero de conformidad con las autoridades éste no *363podría ser el caso cuando el daño se produce no directamente por el golpe, sino por una caída al snélo.
El acusado tiene derecho a conocer la naturaleza del ataque de que se le acusa y esto es precisamente así en un caso de acometimiento al tratar de probar el Fiscal un hecho constitu-tivo de agravante. En el presente caso existió claramente desacuerdo entre la denuncia y la prueba. Siendo esto así, es innecesario considerar las otras cuestiones suscitadas en esta apelación. La sentencia debe ser revocada y absuelto el acusado.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.